Citation Nr: 1715767	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  04-23 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a higher rating for residuals of cervical spine injury, rated 20 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which pertinently denied a rating in excess of 20 percent for a cervical spine disorder.  

The Veteran testified before a Veterans Law Judge (VLJ) at the Board in January 2008, and a transcript of that hearing is of record.  The Veteran was informed by a January 2017 letter that the VLJ who conducted that hearing is no longer employed with the Board, and was then afforded the opportunity of a new hearing to be conducted by the VLJ who would be adjudicating his claims. He declined another hearing in a February 2017 submission.  

The Board remanded the case for additional development in April 2008, September 2012, and June 2014.  It now returns to the Board for further review.  The Board in June 2014, citing Rice v. Shinseki, 22 Vet. App. 447 (2009), found that the Veteran had raised the issue of TDIU in the course of appeal by asserting that he could not work due to his residuals of an injury to the cervical spine.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is sincerely regrettable, the case must be again remanded for additional development.  The Board has reviewed the record to determine whether     a favorable decision can be rendered without the need for further development,      but at this time, such development is needed.  In this regard, the record shows the Veteran's range of motion of the cervical spine at the most recent VA examination was 30 degrees of forward flexion, which falls squarely within the 20 percent rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235.  

However, added to the record in July 2016 were private neurological treatment evaluations in October 2013 and May 2015, which informed of cervical radiculopathy and/or neuropathy related to chemotherapy.  The Veteran was afforded a VA examination in August 2015 addressing the cervical spine disability, but that examiner found no radiculopathy associated with the service-connected cervical spine disability.  The VA examiner did not have the benefit of reviewing the private neurological treatment evaluations from October 2013 and May 2015 because these were added to the record subsequent to the August 2015 examination.  A further examination appears warranted in an attempt to reconcile the August 2015 VA examination findings with recent private neurological findings, and to better address the extent of any radiculopathy associated with the Veteran's service-connected residuals of an injury to the cervical spine versus neuropathy from unrelated causes.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain VA treatment records dating from September 2015 to the present, and associate them with the claims file.  

2. Ask the Veteran to provide the names and addresses of any non-VA medical care providers who have recently treated him for his cervical spine disability or upper extremity neurological disabilities, to include any update treatment records from Dr. Ware in addition to those received in July 2016.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

3.  Thereafter, schedule the Veteran for a VA peripheral nerves examination to determine the nature and severity      of any radiculopathy due to his service-connected cervical spine disability.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported.  

To the extent feasible, the examiner should try to differentiate symptoms due to pancreatic cancer and associated chemotherapy treatment and diabetes mellitus, from symptoms neurological symptoms/radiculopathy associated with the service-connected cervical spine disability. Reports from October 2013 and May 2015 by Dr. Ware (associated with VBMS in July 2016) should    be considered.  If the examiner is unable to differentiate neurological symptoms associated with the cervical    spine from such symptoms associated with nonservice-connected disabilities, the examiner should so state. 

The examiner should provide a rationale for any opinions offered.

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the appealed claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




